Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 31,
2011.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00949-CV
                                  ____________

                  IN RE KENNETH COOPER MCAFEE, Relator



                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                 Probate Court No. 1
                                 Harris County, Texas
                          Trial Court Cause No. 396,935-401



                    MEMORANDUM                    OPINION

      On October 28, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
complains that respondent, the Honorable Loyd Wright, presiding judge of Probate Court
No. 1, abused his discretion by granting a motion to compel discovery. Relator requests
we direct the trial court to vacate his order of October 6, 2011. Relator also filed an
emergency motion seeking a stay of the trial court proceedings pending our determination
of the petition.

       Relator has not established that he is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus and motion for emergency stay.




                                         PER CURIAM




Panel consists of Justices Brown, Boyce, and McCally.




                                            2